Citation Nr: 0619773	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-25 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 
2000 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 24, 
2000 for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from April 1966 to April 
1968; June 1972 to September 1976, and from November 1976 to 
October 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by which the RO granted 
service connection for PTSD and TDIU benefits.  The veteran 
is contesting the effective dates assigned.

In August 2004, the veteran withdrew his claim of service 
connection for hypertension claimed as secondary to service-
connected PTSD.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by June 1997 
rating decision.  The veteran did not initiate an appeal, 
timely or otherwise.

2.  In August 1998, the veteran again filed a claim of 
service connection for PTSD; service connection for PTSD was 
denied by February 1999 rating decision.  The veteran did not 
initiate an appeal, timely or otherwise.  

3.  The veteran filed a claim to reopen his previously-denied 
claim of entitlement to service connection for PTSD on August 
24, 2000.  Service connection for PTSD was granted effective 
August 24, 2000.

4.  A 70 percent disability rating for PTSD was assigned 
effective August 24, 2000.  The veteran's only other service-
connected disability is for migraine headaches rated 30 
percent disabling.

5.  The veteran filed a claim of entitlement to TDIU in 
February 2001; he was not unemployable due to service 
connected disability prior to August 24, 2000.


CONCLUSIONS OF LAW

1.  An effective date prior to August 24, 2000 for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400(b) (2005).

2.  An effective date prior to August 24, 2000 for the grant 
of TDIU benefits is not warranted.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in October 2001 and April 2006 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
advised the veteran to identify any additional information 
that he felt would support his claims and to provide any 
relevant evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The content of the VCAA notices provided to the veteran in 
this case has been sufficient to comply with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as 
interpreted by the Court in Dingess/Hartman.  

Similarly, the Board finds that the veteran has not been 
prejudiced by any timing deficiencies in the VCAA 
notification letters he received.  The Board finds that the 
lack of such a pre-decision notice regarding the effective 
date is not prejudicial to the veteran.  The VCAA notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board.  It is also noted that the 
veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies, either with 
respect to timing or content, have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are service personnel records and post-service medical 
records.  The veteran has not requested any form of 
assistance that has not been provided.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Earlier Effective Date Service Connection PTSD

The effective date for an award of service connection 
established on the basis of new and material evidence 
"received after final disallowance" or on the basis of a 
"reopened claim" under 38 C.F.R. § 3.157 shall be the date of 
receipt of the reopened claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii) and (r).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The decision does not become 
final, however, unless the veteran is notified of the 
decision.  See Hauck v. Brown, 6 Vet. App. 518 (1994), 38 
C.F.R. § 3.103(a).

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New and material 
evidence" is evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (2000); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [An amended 
version of 38 C.F.R. § 3.156 applies only to petitions to 
reopen filed since August 29, 2001, and hence does not apply 
in the instant case.]

In March 1997, the veteran filed a claim of entitlement to 
service connection for PTSD.  Based on the absence of any 
confirmed diagnosis of PTSD conforming to the diagnostic 
criteria set forth in the Diagnostic and Statistical Manual 
of Mental Disorders, the RO denied entitlement to service 
connection for PTSD by June 1997 rating decision.  
Specifically, the evidence included a March 1997 private 
mental health professional's diagnosis of insomnia related to 
"post military PTSD", an April 1997 VA psychiatric 
examination report containing a diagnosis of rule out PTSD 
along with other Axis I psychiatric diagnoses, and a follow-
up May 1997 VA psychiatric examination report reflecting no 
Axis I psychiatric diagnosis whatsoever.  The veteran was 
notified of that decision by letter dated that month.  The 
decision was not appealed, and it became final.  38 C.F.R. 
§ 20.1103.

The veteran attempted to reopen the claim of service 
connection for PTSD in August 1998.  None of the evidence 
associated with the claims after June 1997 contained a 
diagnosis of PTSD.  In a February 1999 rating decision, the 
RO noted that a DD 214 indicated that the veteran had 
received a combat aircrew insignia, but found that new and 
material evidence had not been received and declined to 
reopen the claim of service connection for PTSD.  The RO sent 
the veteran notice of its denial that month.  The veteran did 
not appeal the decision, and it became final.  38 C.F.R. 
§ 1103.

On August 24, 2000, the veteran again filed a claim of 
entitlement to service connection for PTSD.  

By March 2003 rating decision, the RO granted service 
connection for PTSD effective August 24, 2000.  The veteran 
disagreed with the effective date of the grant of service 
connection and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in September 2003.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  With regard to 
the second PTSD criterion, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2005).

Service connection for PTSD was finally disallowed by June 
1997 rating decision and subsequently by February 1999 rating 
decision.  Thus, the effective date cannot be earlier than 
the date of claim to reopen, which is August 24, 2000, in the 
instant case.  38 C.F.R. § 3.400(q).  An effective date 
earlier than that, therefore, is denied.

In summary, the veteran reopened his claim of service 
connection for PTSD on August 24, 2000.  The effective date 
of a claim reopened after final disallowance is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.

Hence, August 24, 2000, the date of the reopened claim, is 
the earliest possible effective date for the grant of service 
connection for PTSD, and no earlier effective date can be 
assigned.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Earler effective date TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2005).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date is the date 
of receipt of claim.  38 C.F.R. § 3.400(o)(2) (2005).  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

With consideration that the veteran filed his claim for TDIU 
on February 22, 2001, the general rule, as provided at 
38 C.F.R. § 3.400(o)(1), is that the effective date of the 
award of an increased evaluation is the date of the veteran's 
claim, February 22, 2001, or the date entitlement is shown, 
whichever is later.  The veteran has been awarded TDIU from 
August 24, 2000.  Therefore, the focus of the Board's review 
is whether it is factually ascertainable that the veteran was 
TDIU during the year prior to February 22, 2001, and prior to 
August 24, 2000.  See Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 
(1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)).  Therefore, in order to be assigned an 
effective date prior to August 24, 2000, for TDIU, it must be 
factually ascertainable that the veteran's service-connected 
disabilities caused him to be unemployable prior thereto.  In 
determining whether or not an increase was factually 
ascertainable during the year prior to February 22, 2001, and 
prior to August 24, 2000, the Board will review the entirety 
of the evidence of record.  See Hazan v. Gober, 
10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 
(1999).

Service connection for PTSD was awarded effective August 24, 
2000.  A 70 percent evaluation was assigned effective August 
24, 2000.  A 100 percent evaluation was assigned effective 
October 31, 2001 due to hospitalization, and a 70 percent 
evaluation was assigned effective January 1, 2002.

Other than PTSD, the veteran has been granted service 
connection for migraine headaches effective August 28, 1998.  
A 30 percent evaluation for migraine headaches has been in 
effect since that date.

TDIU benefits have been granted effective August 24, 2000.  
There is no basis for granting TDIU benefits before that 
date, as the criteria for eligibility for TDIU were not met 
before that time.  See 38 C.F.R. § 4.16(a).  As outlined in 
detail above service connection for PTSD was not established 
before August 24, 2000.  A 70 percent evaluation was assigned 
effective that day.  It is only then that the veteran became 
eligible for TDIU benefits.  Id.

In any event, the veteran filed his TDIU claim on February 
22, 2001.  In a written statement dated April 2, 2001 and 
received April 11, 2001, a VA psychiatrist asserted that the 
veteran was "100 percent unemployable" due to his 
psychiatric conditions.  The veteran was determined to have 
been unemployable due to his PTSD from the date of his 
reopened service connection claim, August 24, 2000.  Because 
service connection for PTSD was not established prior to 
August 24, 2000, and TDIU is shown to be related to PTSD, and 
is not shown to be related to service connected headaches, 
the earliest date that may be assigned for TDIU is August 24, 
2000.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  On the 
basis of the above analysis a preponderance of the evidence 
is against an earlier effective date for TDIU.




ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


